Per Curiam.
Defendant was found guilty by a district court jury of a charge of attempted burglary with a tool, Minn. St. 609.17 and 609.58, subd. 2(1) (a), and was sentenced by the trial court to a maximum indeterminate term of 10 years’ imprisonment. On this appeal from the judgment of conviction and the denial of a motion for a new trial, defendant contends that there was as a matter of law insufficient evidence to support the verdict and that he was denied due process when the trial court permitted the prosecution to elicit on cross-examination of defendant that he had been convicted of burglary 3 years earlier. After careful consideration, we affirm.
Affirmed.